The movants failed to make a prima facie showing that the plaintiff Scott M. Cracolici (hereinafter the injured plaintiff) did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). Since the movants failed to meet their initial burden, their motion for summary judgment should have been denied without regard to the sufficiency of the opposing papers (see Hughes v Cai, 31 AD3d 385, 385-386 [2006]; see also Coscia v 938 Trading Corp., 283 AD2d 538 [2001]). Fisher, J.E, Lifson, Covello, Balkin and Belen, JJ., concur.